UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1704


In re: FRANKLIN C. SMITH,

                    Petitioner.



                      On Petition for Writ of Mandamus.
  (2:18-cv-00031-MSD-LRL; 2:17-cv-00336-MSD-LRL; 2:16-cv-00495-MSD-DEM)


Submitted: October 30, 2019                                  Decided: December 6, 2019


Before KING and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Franklin C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin C. Smith petitions for a writ of mandamus seeking an order compelling

individuals who are named in a lawsuit filed by Smith in the United States District Court

for the District of Columbia to recuse themselves. We conclude that Smith is not entitled

to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018).

      The relief sought by Smith is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                    PETITION DENIED




                                           2